Citation Nr: 1218251	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  06-29 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 70 percent for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board)  on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In December 2010, the RO increased the Veteran's rating for dysthymic disorder from 50 to 70 percent disabling, effective the March 3, 2004, date of the Veteran's claim for increase.  Because a disability rating of 70 percent does not represent the maximum rating available for dysthymic disorder, the Board has identified this issue as listed on the cover page.  See AB v. Brown, 6 Vet. App. 35 (1993).

Subsequent to the RO's most recent adjudication of the Veteran's claim in a December 2010 supplemental statement of the case (SSOC), two applications for increased compensation based on unemployability were received by VA in February 2011 and March 2011.  However, the information contained in such applications is redundant of information contained in an application for increased compensation based on unemployability received by VA in April 2005, and considered by the RO in adjudicating the Veteran's claim.  Thus, the February 2011 and March 2011 documents are not new and pertinent evidence, and referral of such evidence to the RO for initial consideration is not warranted.   See 38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

The Veteran's dysthymic disorder has been manifested by anger, depression, dysphoria, irritability, impaired impulse control, including anger outbursts and crying spells, verbally abusive behavior, mood swings, poor concentration, sleep impairment, some memory impairment, feelings of helplessness, hopelessness, and worthlessness, social withdrawal and isolation, inability to interact with others, distrust, fearfulness, paranoia, poor motivation, inability to sustain interest in goal-directed activities, and impaired thinking and judgment, resulting in significant, but not total, social and occupational impairment. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9133 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in an April 2004 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in a February 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the February 2007 notice letter was provided subsequent to the initial RO determination in August 2004, after issuance of the letter and opportunity for the Veteran to respond, a December 2010 SSOC reflects the RO's most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  The record also contains the Veteran's Social Security Administration (SSA) records, as well as letters and psychological assessments submitted by the Veteran's treating VA psychologists.  Also, the Veteran was provided QTC examinations in May 2004 and December 2008.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations were adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007). 

The Board notes that the RO, in the December 2010 SSOC, increased the Veteran's rating from 50 to 70 percent in part based on evidence received after the most recent VA or QTC examination of the Veteran's disability, which is dated in December 2008.  The Board also notes that when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination or other evidence of worsening.  VAOPGCPREC 11-95 (1995). 

However, in this case, the RO did not assign a higher rating based on evidence that the Veteran's disability had worsened since his December 2008 QTC examination or at any point during the pendency of his claim.  Rather, the RO increased the Veteran's rating on the basis that such evidence, considered with the record as a whole, reflected that the Veteran's symptomatology had been worse than previously acknowledged, both prior to and after the December 2008 QTC examination; in this regard, the higher, 70 percent rating was effective the March, 3, 2004, date of the Veteran's claim for increase.  Moreover, the record does not reflect, and the Veteran has not asserted, that his symptoms have worsened since his December 2008 QTC examination.  Therefore, the Board finds that remand for a new examination is not warranted in this case.

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.  

The Veteran was also afforded a personal hearing before a decision review officer (DRO) in February 2010.  A DRO who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2011).  Here, during the personal hearing, the DRO fully explained the issue on appeal, asked questions to ascertain the current severity of the Veteran's disability, and inquired as to whether any relevant treatment records which might have been overlooked existed.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, who also asked questions pertinent to the criteria for a higher rating for the Veteran's disability.  Furthermore, the Veteran's VA treating psychologist testified as to the nature and severity of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the DRO hearing.  As such, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's dysthymic is currently rated as 70 percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9433.  DC 9433 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, a 70 rating is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9433 (2011)

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran filed a claim for an increased rating for his service-connected dysthymic disorder on March 3, 2004.

The Veteran's February 2003 to December 2010 VA medical records reflect continuous psychiatric treatment.  These records indicate that, consistently, the Veteran's grooming and hygiene were noted to be good, he made good eye contact, he was alert and oriented, and there was no evidence of psychotic process, or indications of suicidal or homicidal ideation.  He was typically noted to have been cooperative throughout sessions, although sometimes he became angry.  His speech was coherent and typically normal in rate and volume; it was occasionally loud in volume and occasionally mildly rapid in rate.  Insight and judgment were usually fair, and occasionally poor.  Thought process was linear.  His mood varied from being depressed, dysphoric, mildly irritable, angry, euthymic, and at times tearful, with congruent affect.  There were no indications of audio or visual hallucinations.  At the times of treatment, the Veteran reported feelings of loss, loneliness, anger, failure, depression, ambivalence, difficulty relating to others, tendency to become verbally aggressive, anxiety, and stress.
The report of a May 2004 QTC examination reflects that the Veteran reported symptoms of depression such as not feeling like interacting with people and being withdrawn.  He reported having a mostly depressed mood, isolating, sleep impairment, frustration, and low energy.  He complained of feeling hopeless and worthless at times, and difficulties concentrating.  On mental status examination, the Veteran was well-groomed, casually dressed, and slightly irritable, and had no abnormal movements or psychomotor retardation or agitation.  Speech was of normal rate and rhythm, and affect was slightly irritable but overall depressed.  Thought process was linear, logical, and goal-directed, and thought content was significant for depressive themes, but no suicidal or homicidal ideations.  Insight and judgment were reasonable, and the Veteran was alert and oriented to time, person, place, and reason for evaluation, and could remember his birthday and social security number.  Memory was impaired, but the Veteran could perform serial threes from twenty, and was able to spell the word "world" backwards.  He was able to name the president and past three presidents of the United States, the capital of California, and the governor of California, and he was able to complete one-step and three-step commands.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 45-50, which was noted to be current and in the past.

The VA examiner stated that the Veteran presented with symptoms of depression in the context of many psychological stressors, was isolated, withdrawn, and depressed on most days, had low energy, poor sleep, and poor concentration, and felt hopeless and worthless at times.  He was note to have been under the care of a psychiatrist and therapist and to have been taking psychiatric medications.  From an objective standpoint, he had some difficulties with his memory and concentration and was somewhat irritable throughout the interview and had a depressed affect.  He appeared to have moderate impairment in his ability to work.  Ha had no impairment in the ability to understand, carry out, and remember simple one- or two-step job instructions, and mild to moderate impairment in the ability to complete detailed and complex instructions.  He also had moderate impairment in the ability to relate to and interact with supervisors, coworkers, and the public; maintaining concentration, attention, persistence, and pace, associated with day to day work activity; adapting to the stresses common to a normal work environment; and maintaining regular attendance in the workplace and performing work activities on a consistent basis.

A February 2005 VA psychiatric assessment reflects that the Veteran complained of poor mood, irritability, anxiety, anhedonia, increased appetite, weight gain, hopelessness, and frustration.  He stated that he had sleep disturbance but denied psychotic symptoms, past and current suicidal or homicidal ideations, or manic symptoms.  Mental status examination revealed that the Veteran was neatly dressed, appropriate, cooperative, alert, and oriented.  His movement was animated, his speech was loud, pressured, and difficult to interrupt.  His mood was depressed and stressed out, and his affect was angry, and frustrated.  His thought process was largely linear but tangential at times, his thought content was scattered, as if overwhelmed, and he had difficulty articulating why he was there or how he would be helped.  He denied psychotic symptoms or suicidal or homicidal and ideation, and memory was intact times three.  Cognition was intact, insight was limited, and judgment was fair.  It was noted that the Veteran was unwilling to accept medication.  His GAF score was 60.  

In March 2005 it was noted that the Veteran called his VA psychologist and was angry because the psychologist did not have a pager and yelled for several minutes regarding issues involving his treatment.  The Veteran was noted to have been angry when the VA psychologist informed him that it would be more appropriate for him to be followed by a different psychologist and discussed feelings of abandonment.  It was noted that the Veteran was assessed for suicidal ideation but denied, and that he had no history of suicide attempts.  It was also noted that the Veteran was less angry in a second phone conversation.

An April 2005 psychology note reflects that the Veteran reported that he was very upset by VA personnel who would not make copies of his medical records in a timely manner and was angry at the employees.  It was noted that, a few moments later, he shed tears as he talked about how frustrated he was by the whole claims process for SSA.  

In an application for increased compensation based on unemployability, received by VA in April 2005, the Veteran stated that he had last worked full time in August 1997, at which time he became too disabled to work from HIV and dysthymic disorder.  The Veteran stated that his HIV and depression symptoms had become so severe that he could no longer work as he was unable to get out of bed, was angry, and was unable to deal with people.  

In April 2005, the Veteran's treating VA psychologist prepared an examination report regarding the Veteran's psychiatric condition for use by SSA.  It was noted that the Veteran made an effort to be neat and clean for medical appointments but sometimes arrived in a disheveled state when he was depressed and upset.  It was also noted that he was interpersonally passive and avoidant, that affect, mood, and demeanor were depressed and anxious, and that he could become enraged or tearful at the drop of a hat.  It was further noted that eye contact was fair, that impulse control varied, and that he was easily distressed and upset and could became enraged.  It was noted that he would scream and be verbally abusive, and then become remorseful and cry.  Insight and judgment were reported as being fair to poor, and it was noted that the Veteran could be pleasant or argumentative and had been known to be verbally abusive towards clinicians he believed were not doing their job.  The VA psychologist stated that he Veteran exhibited daily symptoms of dysthymia, including dysphoria, fearfulness, paranoia, anhedonia, feelings of helplessness and hopelessness, memory and concentration impairment, poor motivation, impulsive behavior, angry outbursts, crying spells, interpersonal conflicts, and inability to sustain interest in goal-directed activities.  The examiner further stated that he had not been able to engage in gainful employment since 1997, had no close friends, and constantly fretted over personal failures and family problems.  It was noted that he was characteristically depressed, anxious, and moody, which served to distance or alienate practically everyone.

On mental status examination, the Veteran was motivated to receive help but had significant difficulties working with treatment providers due to distrust, moodiness, and an inability to control impulsive, angry outbursts.  When he was not in a crisis, he was typically anxious, dysphoric, and withdrawn, with a restricted affect, and had a tendency to isolate or lash out with vitriolic display of anger that came across like a temper tantrum.  The Veteran was fully oriented and had somewhat impaired recent and remote memory, as well as attention, concentration and judgment.  He was chronically depressed with symptoms of dysphoria, anhedonia, feelings of helplessness and hopelessness, memory and concentration impairment, poor motivation, and an inability to sustain interest in goal-directed activities.  The Veteran did not exhibit signs of psychosis, hallucination or delusion, although some paranoid thinking was evident with personalization phenomena.  For example, when he was by himself outside he sometimes heard things that were not really there and frequently misinterpreted others attitudes and behaviors toward him as hostile or unjust.  He had mood swings and was often angry, sad, depressed, and withdrawn.  It was noted that he was able to live independently, and shop, cook, clean, and come to appointments without assistance.  Grooming and hygiene were adequate.  His immaturity, anxiety, moodiness, irritability, paranoia, and pessimism caused severe impairment in all relationships involving family, peers, and health care providers.  He was withdrawn and self-isolating, easily upset and frustrated, and did not cope well with daily stress.  It was noted that simple tasks were not a problem, and he could follow simple instructions and care for himself adequately, but had considerable trouble with complex tasks and instructions.  He had low frustration tolerance and poor coping skills for work related tasks, did not get along with people, and lost interest in what he was doing.  He was difficult to motivate.  His GAF was noted to be 40 currently and 45 for the past year.

The report of an October 2005 VA psychosocial assessment reflects that the Veteran reported that his core issues included depression, that people did not like him, and that his family avoided him.  He reported not caring what he looked like and not taking care of his health, not doing laundry or cleaning his apartment, frequently crying, problems with attention and concentration, and social isolation.  He also reported some fantasies of suicide with a poisonous pill, as his thoughts of suicidal ideation were getting worse, and periods of hypersomnia and insomnia, constant worry, feelings of guilt and worthlessness, and dysphoric mood.  He denied symptoms of mania and psychotic paranoia.  On mental status examination, he presented with appropriate grooming and hygiene, and his mood with somber with appropriate affect.  His thought process was within normal limit, linear, and coherent.  There was no sign of psychotic symptoms, the Veteran confirmed suicidal ideation but no intent or specific plan, no homicidal ideations, and no visual or audio hallucinations.  He was fully oriented with normal speech.  Insight and judgment were low-average.  The Veteran was noted to have been having a chronic episode of major depression on already occurring dysthymic disorder.  The Veteran's assigned GAF score was 40.  

An October 2007 memorandum from the Veteran's treating VA psychologists for an updated summary of his psychiatric condition reflects their opinion that the Veteran suffered severe occupational and social impairment from his dysthymic disorder with deficits in most areas including work, school, thinking, mood, and relationships.  It was noted that the Veteran reported persistent dysphoria, sadness, fear, paranoia, anhedonia, feelings of helplessness and hopelessness, memory and concentration impairment, poor motivation, and an inability to sustain interest in goal-directed activities.  His moods were labile, as he could be morose and pessimistic one moment and angry and vengeful the next.  He had impaired impulse control, and was often verbally abusive when angry.  His thinking and judgment were impaired and he did not consider the consequences of his actions.  He had no friends, constantly fretted over personal failures and family problems, and was characteristically depressed, anxious and moody, which served to distance or alienate everyone. The Veteran had not worked gainfully for many years and was poorly suited to work environments.  He had poor concentration and attention, and was unable to sustain himself in work-related activities for more than one hour at a time, and unable to manage the stress of a job environment.

The VA psychologists stated that, with regard to level of disability, a GAF score of 40 was appropriate because the Veteran demonstrated major impairments in several areas: he was unable to work, and had dysfunctional interpersonal relationships, poor judgment, trouble thinking, and impaired impulse control.  Due to the chronicity of his deteriorated mental condition, his disability was considered permanent and total.  The psychologists stated that, in their professional opinion, given a review of the Veteran's medical and psychiatric history, the long-term nature of the dysthymic disorder, and its increased severity, they recommended the highest evaluation afforded through VA.

The report of a December 2008 QTC examination reflects that the Veteran reported constant feelings of depression and despair, attended individual therapy once a week at the VA clinic, and had recently been placed on medications including lorazepam, which he thought had been somewhat helpful.  The Veteran denied delusions, hallucinations, and any evidence of psychosis, and stated that he was not actively suicidal, but that he felt that his life was worthless.  The Veteran stated that he had difficulty focusing his attention because of feelings of sadness, that he was very discouraged all of the time, and that he lived in an apartment by himself and currently was able to take care of all his basic daily needs.  For transportation he had a license and could drive, was able to pay bills, and could handle cash appropriately.  He was able to go out alone, and his relationships with his family and friends were fair.  

On mental status examination, the Veteran was neatly and casually groomed, made good eye contact, and was cooperative.  His thoughts were coherent and organized, and there was no tangentiality or loosening of associations. His thoughts were relevant and non-delusional, with no bizarre or psychotic thought content.  There was no suicidal, homicidal, or paranoid ideation.  He denied recent auditory or visual hallucinations, and the Veteran did not appear to be responding to internal stimuli during the interview.  The Veteran was pleasant and cooperative throughout the interview.  His mood was obviously depressed, affect was appropriate to what was being discussed, and he was not tearful.  He spoke in a normal rate and tone, and speech was not pressured.  The Veteran was alert and oriented in all spheres and appeared to be of at least average intelligence.  The Veteran had no difficulty with either current or past memory, was able to remember five figures forward and three backward, was able to name three out of three items immediately and three items within five minutes, could recall how President Kennedy died; no deficits were identified in these areas.  He had a good general fund of knowledge, and accurately stated the current president of the United States, capital of California, and capital of the United States.  With regard to concentration and calculation, the Veteran could perform serial threes and correctly subtracted seven from 100, correctly spelled the word "world" backward, and was able to follow conversation well.  The assigned GAF score was 45.

An October 2008 VA psychology progress note reflects that the Veteran entered the session highly agitated and argumentative, and that the VA psychologist required that the Veteran leave the office for a five minute break before resuming therapy.  It was noted that the Veteran's outburst was triggered by several stressors including feeling that during the last session the psychologist implied that he was using therapy as a crutch, and the psychologist not being at work for extended periods of time.  It was noted that he Veteran apologized to the VA psychologist at the end of the session.

A July 2009 VA psychology note reflects that the Veteran contacted his VA psychologist by phone, and appeared to be agitated from the beginning, and that his level of agitation escalated and he began yelling at the VA psychologist.  It was noted that the VA psychologist indicated to the Veteran that it was inappropriate for him to be verbally aggressive, and that when his behavior did not change he was informed that the psychologist was going to end the call.  

A May 2010 VA mental health note reflects an assigned GAF score of 35, and a November 2010 VA treatment note reflects a GAF score of 50.  
 
During the Veteran's February 2010 DRO hearing, he testified that he did not have any friends, was not close with his family, was not able to concentrate for long periods of time, had trouble remembering, was unable to be employed, and did not take any medication for his condition.  The Veteran's treating VA psychologist testified that the Veteran would not be able to maintain employment due to severe symptoms of dysthymia including constant mood swings, hopelessness, pessimism, poor concentration, poor attention, difficulty following through with tasks, and inability to sustain relationships.  The Veteran's psychologist further stated that the Veteran had had suicidal ideations, could become very irritable, and became angry easily, but that he did not know of the Veteran attacking anybody.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for a rating in excess of 70 percent for dysthymic disorder must be denied.  Throughout the claim and appeal period, the psychiatric symptoms of the Veteran's service-connected dysthymic disorder have more closely approximated the criteria for a 70 percent rating than those for a 100 percent rating.  

The Veteran's disability has primarily been manifested by anger, depression, dysphoria, irritability, impaired impulse control, including anger outbursts and crying spells, verbally abusive behavior, mood swings, poor concentration, sleep impairment, some memory impairment.  It has also been manifested by feelings of helplessness, hopelessness, and worthlessness, social withdrawal and isolation, inability to interact with others, distrust, fearfulness, paranoia, poor motivation, inability to sustain interest in goal-directed activities, and impaired thinking and judgment.  The Board finds that such disability most closely approximates the criteria for a 70 percent rating under the General Rating Formula, which contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  In this regard, in October 2007, the Veteran's treating psychologist stated that the Veteran suffered severe occupational and social impairment from his dysthymic disorder with deficits in most areas including work, school, thinking, mood, and relationships.

However, the Veteran's psychiatric symptomatology has not approximated the criteria for a 100 percent rating under the General Rating Formula.  The evidence has not reflected total occupational and social impairment.  The Veteran has consistently been noted to be alert and oriented in all spheres.  While in February 2005, it was noted that the Veteran's thought process was largely linear but tangential at times, and that his thought content was scattered as if overwhelmed, and he had difficulty articulating why he was there or how he would be helped, there has been no gross impairment in thought processes or communication reflected in the record.  Aside from the February 2005 note, thought process and speech has consistently been noted to be linear, logical, and goal-oriented with cognition intact, and coherent, with no tangentiality or looseness of associations.  While some memory impairment has been reported by the Veteran and noted on examination, memory has generally been noted to be good, with the Veteran able to recall such things as his birthday, social security number, how President Kennedy died, the current president and last three presidents, the capital of California, and the capital of the United States; there has been no evidence whatsoever of memory impairment so severe as memory loss for names of close relatives, own occupation, or own name.

Also, the Veteran's hygiene and grooming has consistently been noted to be good and the Veteran has been noted to perform activities of daily living independently, which has included living independently, shopping, cooking, cleaning, coming to appointments without assistance, driving a car, paying bills and handling money; the Veteran has not been noted to have had any intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  In this regard, while in April 2005, the Veteran's treating psychologist stated that the Veteran sometimes arrived in a disheveled state, the psychologist also stated that the Veteran made an effort to be neat and clean for medical appointments, and gave no impression that the Veteran ever had problems maintaining minimal personal hygiene.  Also, in this regard, neglect of personal appearance and hygiene is a symptom specifically contemplated in the criteria for a 70 percent rating under the General Rating Formula

Furthermore, the record has not reflected symptomatology of the nature and severity of persistent delusions or hallucinations or persistent danger of hurting self or others.  The Veteran has consistently been noted not to have had hallucinations, delusions, or psychotic symptomatology.  While the Board notes that, in April 2005, it was noted that the Veteran reported that, when he was by himself outside he sometimes heard things that were not really there, it was also noted at that time that he did not exhibit signs of psychosis, hallucination, or delusion.  While the Veteran has generally been noted not to have had any suicidal or homicidal ideation during the appeal period, he has occasionally reported suicidal ideation, and the Veteran's VA psychologist testified in February 2010 that the Veteran had suicidal ideation.  However, even considering this, the Veteran has never been noted to be a threat to himself or others and, even when suicidal ideation has been noted, it has been noted that the Veteran did not have intent or a plan, or a history of suicide attempts.  Also, in this regard, suicidal ideation is also a symptom specifically contemplated in the criteria for a 70 percent rating under the General Rating Formula.   

Moreover, the record has not shown symptoms approximating grossly inappropriate behavior.  In this regard, the Board notes the Veteran's representative's assertions in a March 2012 Informal Hearing Presentation that the Veteran has shown grossly inappropriate behavior, specifically in some of his interactions with VA personnel, which has been specifically noted by such personnel to be inappropriate.  As noted above, the record reflects occasional anger outbursts and inappropriate behavior toward VA personnel, which has included yelling and verbal abuse.  However, such outbursts and inappropriate behavior towards VA personnel have only been noted a few times, such as in March 2005, April 2005, October 2008, and July 2009, in the numerous instances of regular treatment and therapy sessions of record between February 2003 and December 2010.  Furthermore, while such behavior might have been inappropriate, the Board finds that such incidents do not approximate grossly inappropriate behavior, as contemplated by the General Rating Formula.  Generally, the Veteran's behavior has been appropriate, and he has been noted to be cooperative during VA treatment.  Such outbursts and inappropriate behavior more closely approximate impaired impulse control (such as unprovoked irritability with periods of violence), which are criteria explicitly contemplated in a 70 percent rating under the General Rating Formula.

The Board notes the Veteran's assigned GAF scores during the appeal period, which have ranged from as high as 60 to as low as 35.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130; see also the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  To the extent that the Veteran's GAF scores of 35 and 40 reflect any of these symptoms, the Board finds that they are nonetheless contemplated in the criteria for a 70 percent rating under the General Rating Formula, which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.

The Board also acknowledges that the Veteran has consistently been noted to have had symptoms specifically relating to inability to function in the work place, such as inability to adapt to the stresses common to a normal work environment, inability to deal with other people, inability to sustain himself in work related activities, and poor concentration and attention.  Furthermore, in the April 2005 report from the Veteran's treating VA psychologist, and in the February 2010 testimony from the Veteran's VA psychologist, the Veteran was noted to be unable to work due to his psychiatric symptoms.  In this regard, the Board notes that, from the date of the Veteran's March 3, 2004, claim for an increased rating for his service-connected dysthymic disorder, he has been in receipt of a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).  However, while these symptoms have been shown to make the Veteran unable to work, none of these symptoms have been shown to be of the nature and severity of the criteria for a 100 percent rating under the General Rating Formula; rather such symptoms, including inability to adapt to the stresses common to a normal work environment, inability to deal with other people, inability to sustain himself in work related activities, and poor concentration and attention, more closely approximate the criteria for a 70 percent rating.

The Board further acknowledges the statement of the Veteran's treating VA psychologists in October 2007 that, given a review of the Veteran's medical and psychiatric history, the long-term nature of the dysthymic disorder, and its increased severity, they recommend the highest evaluation afforded through VA.  However, despite this statement, as explained above, the Veteran has never been shown to meet the criteria for a 100 percent rating under the General Rating Formula.  Even in the October 2007 memorandum in which the Veteran's psychologists expressed this opinion, they described symptomatology that more closely approximates the criteria for a 70 percent rating, such as severe occupational and social impairment from his dysthymic disorder with deficits in most areas including work, school, thinking, mood, and relationships due to impaired impulse control, impaired thinking and judgment, depression, anxiety, poor concentration and attention, inability to sustain himself in work related activities for more than one hour at a time, and inability to manage the stress of a job environment.

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

However, as noted above, from the date of the Veteran's March 3, 2004, claim for increase, the Veteran has been in receipt of a TDIU; extraschedular consideration is appropriate for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008).  Thus, an extraschedular rating under 38 C.F.R. § 3.321(b) is not appropriate in this case.

Moreover, the Board finds that extraschedular consideration would not be warranted in this case, regardless of the Veteran's receipt of a TDIU. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  

In this case, there is no indication in the record that the average industrial impairment from the Veteran's disability would be in excess of that contemplated by the assigned rating, as the manifestations of such disability is contemplated by the schedular criteria.  As noted above, the occupational impairment of the Veteran's service-connected dysthymic disorder, including that from anger, depression, dysphoria, irritability, impaired impulse control, including anger outbursts and crying spells, verbally abusive behavior, mood swings, poor concentration, sleep impairment, some memory impairment, feelings of helplessness, hopelessness, and worthlessness, social withdrawal and isolation, inability to interact with others, distrust, fearfulness, paranoia, poor motivation, inability to sustain interest in goal-directed activities, and impaired thinking and judgment, is consistent with the nature and severity of the criteria for a 70 percent rating under the General Rating Formula.  Again, such criteria contemplate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting) and an inability to establish and maintain effective relationships. 

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Accordingly, the Board finds that there is no basis for any staged rating of the Veteran's disability, pursuant to Hart, and that the claim for a higher rating than 70 percent for dysthymic disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert, 1 Vet. App. at 53-56.



ORDER

Entitlement to a rating in excess of 70 percent for dysthymic disorder is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


